          Case 2:21-cv-04024-MSG Document 9-6 Filed 09/13/21 Page 1 of 25




                          Exhibit 6




{02430459 }
9/12/21, 1:03 PM       Case   2:21-cv-04024-MSG
                        Department of Education's Office for CivilDocument       9-6 Filedin 09/13/21
                                                                   Rights Opens Investigations                PageProhibitions
                                                                                               Five States Regarding 2 of 25 of Universal Indoor M…
Skip to main content      About Us (https://www2.ed.gov/about/landing.jhtml)          Contact Us (https://www2.ed.gov/about/contacts/gen)
FAQs (https://www.ed.gov/answers/)               Language Assistance




         Search...




   Department of Education's Office for Civil Rights
   Opens Investigations in Five States Regarding
   Prohibitions of Universal Indoor Masking
   AUGUST 30, 2021


   Contact: Press Office, (202) 401-1576, press@ed.gov (mailto: press@ed.gov)


   Today, the U.S. Department of Education's Office for Civil Rights (OCR) opened directed investigations in five
   states exploring whether statewide prohibitions on universal indoor masking discriminate against students with
   disabilities who are at heightened risk for severe illness from COVID-19 by preventing them from safely
   accessing in-person education.

   "The Department has heard from parents from across the country – particularly parents of students with
   disabilities and with underlying medical conditions – about how state bans on universal indoor masking are
   putting their children at risk and preventing them from accessing in-person learning equally," said U.S. Secretary
   of Education Miguel Cardona. "It's simply unacceptable that state leaders are putting politics over the health and
   education of the students they took an oath to serve. The Department will fight to protect every student's right to
   access in-person learning safely and the rights of local educators to put in place policies that allow all students to
   return to the classroom full-time in-person safely this fall."

   OCR sent letters today to the chief state school officers of Iowa
   (https://www2.ed.gov/about/offices/list/ocr/correspondence/other/20210830-iowa-doe.pdf), Oklahoma
   (https://www2.ed.gov/about/offices/list/ocr/correspondence/other/20210830-oklahoma-state-boe.pdf), South
   Carolina (https://www2.ed.gov/about/offices/list/ocr/correspondence/other/20210830-south-carolina-
   doe.pdf), Tennessee (https://www2.ed.gov/about/offices/list/ocr/correspondence/other/20210830-tennessee-
   doe.pdf), and Utah (https://www2.ed.gov/about/offices/list/ocr/correspondence/other/20210830-utah-state-
   boe.pdf), outlining how prohibitions of universal indoor masking prevent school districts from implementing health
   and safety policies that they determine are necessary to protect students from exposure to COVID-19, including
   those with underlying medical conditions related to their disability. OCR is concerned that state mask restrictions
   on schools and school districts "may be preventing schools…from meeting their legal obligations not to
   discriminate based on disability and from providing an equal educational opportunity to students with disabilities
   who are at heightened risk of severe illness from COVID-19," the letter states.

   OCR has not opened investigations in Florida, Texas, Arkansas, or Arizona because those states' bans on
   universal indoor masking are not currently being enforced as a result of court orders or other state actions. Due
   to these rulings and actions, districts should be able to implement universal indoor masking in schools to protect
   the health and safety of their students and staff. However, the Department will continue to closely monitor those
   states and is prepared to take action if state leaders prevent local schools or districts from implementing
   universal indoor masking or if the current court decisions were to be reversed.
https://www.ed.gov/news/press-releases/department-educations-office-civil-rights-opens-investigations-five-states-regarding-prohibitions-universal-ind…   1/4
9/12/21, 1:03 PM       Case   2:21-cv-04024-MSG
                        Department of Education's Office for CivilDocument       9-6 Filedin 09/13/21
                                                                   Rights Opens Investigations                PageProhibitions
                                                                                               Five States Regarding 3 of 25 of Universal Indoor M…
   The investigations will explore each state's compliance with Section 504 of the Rehabilitation Act of 1973
   (Section 504), which is a federal law that protects students with disabilities from discrimination based on their
   disability. Section 504 guarantees qualified students with disabilities the right to a free appropriate public
   education in elementary and secondary school, commonly referred to as FAPE. This includes the right of
   students with disabilities to receive their education in the regular educational environment, alongside their peers
   without disabilities, to the maximum extent appropriate to their needs.

   The investigations will also explore whether statewide prohibitions on universal indoor masking violate Title II of
   the Americans with Disabilities Act of 1990, which prohibits disability discrimination by public entities, including
   public education systems and institutions. OCR's regional offices will begin collecting data from each state
   educational agency as part of the direct investigations over the coming weeks.

   During the investigation, OCR is a neutral factfinder, collecting and analyzing relevant evidence from state
   education agencies and other sources as appropriate prior to reaching determinations in these matters. Opening
   a directed investigation does not imply that OCR has decided whether there has been a violation of a law that
   OCR enforces.

   On Aug. 18, 2021, President Biden issued a Presidential Memorandum (https://www.whitehouse.gov/briefing-
   room/presidential-actions/2021/08/18/ensuring-a-safe-return-to-in-person-school-for-the-nations-
   children/) directing the Secretary of Education to "assess all available tools in taking action, as appropriate and
   consistent with applicable law" to ensure that governors and other officials are giving all students the opportunity
   to participate and remain in full-time, in-person learning safely, without compromising their health or the health of
   their families. In response to the President's call, Secretary Cardona laid out
   (https://blog.ed.gov/2021/08/meeting-the-presidents-call-to-support-the-safe-and-sustained-reopening-of-
   schools/) the steps the Department of Education can take to protect the rights of all students to access safe in-
   person learning equally, including using the enforcement authority of the Office for Civil Rights.

   Secretary Cardona also sent letters earlier this month to each of the states that are the subject of the direct
   investigations that OCR announced today. The letters note that: "The safe return to in-person instruction requires
   that school districts be able to protect the health and safety of students and educators, and that families have
   confidence that their schools are doing everything possible to keep students healthy."


      Tags:     Coronavirus (/category/keyword/coronavirus)
    Safe and Supportive Schools (/category/keyword/safe-and-supportive-schools)
    Disability (/category/keyword/disability) Discrimination (/category/keyword/discrimination)
    Press Releases (/news/press-releases)


   How Do I Find...?
         Student loans, forgiveness (https://www2.ed.gov/fund/grants-college.html?src=rn)
         College accreditation (https://www.ed.gov/accreditation?src=rn)
         Every Student Succeeds Act (ESSA) (https://www.ed.gov/essa?src=rn)
         FERPA (https://studentprivacy.ed.gov?src=rn)
         FAFSA (https://fafsa.ed.gov/?src=edgov-rn)
         1098, tax forms (https://www.ed.gov/1098-e?src=rn)
         More... (https://www2.ed.gov/about/top-tasks.html?src=rn)


   Information About...
         Transforming Teaching (https://www.ed.gov/teaching?src=rn)
https://www.ed.gov/news/press-releases/department-educations-office-civil-rights-opens-investigations-five-states-regarding-prohibitions-universal-ind…   2/4
9/12/21, 1:03 PM       Case   2:21-cv-04024-MSG
                        Department of Education's Office for CivilDocument       9-6 Filedin 09/13/21
                                                                   Rights Opens Investigations                PageProhibitions
                                                                                               Five States Regarding 4 of 25 of Universal Indoor M…
         Family and Community Engagement (https://www.ed.gov/family-and-community-engagement?src=rn)
         Early Learning (https://www2.ed.gov/about/inits/ed/earlylearning/index.html?src=rn)
         Constitution Day (https://www2.ed.gov/policy/fund/guid/constitutionday.html)


   Search press releases
        Search...


   Find By Month
       September 2021 (/news/press-releases/monthly/202109)
       August 2021 (/news/press-releases/monthly/202108)
       July 2021 (/news/press-releases/monthly/202107)
       June 2021 (/news/press-releases/monthly/202106)
       May 2021 (/news/press-releases/monthly/202105)
       April 2021 (/news/press-releases/monthly/202104)
       March 2021 (/news/press-releases/monthly/202103)
       February 2021 (/news/press-releases/monthly/202102)
       January 2021 (/news/press-releases/monthly/202101)
       All Press Releases (/news/press-releases)




              Our mission is to promote student achievement and preparation for global competitiveness by
                                              fostering educational excellence and ensuring equal access.




   Student Loans (https://www2.ed.gov/fund/grants-college.html?src=ft)
   Repaying Loans (https://studentaid.gov/manage-loans/repayment?src=ft)
   Defaulted Loans (https://studentaid.gov/manage-loans/default?src=ft)
   Loan Forgiveness (https://studentaid.gov/manage-loans/forgiveness-cancellation?src=ft)
   Loan Servicers (https://studentaid.gov/manage-loans/repayment/servicers?src=ft)


   Grants & Programs (https://www2.ed.gov/fund/grants-apply.html?src=ft)
   Apply for Pell Grants (https://www.fafsa.ed.gov/?src=ft)
   Grants Forecast (https://www2.ed.gov/fund/grant/find/edlite-forecast.html?src=ft)
   Apply for a Grant (https://www2.ed.gov/fund/grant/apply/grantapps/index.html?src=ft)
   Eligibility for Grants (https://www2.ed.gov/programs/find/elig/index.html?src=ft)


   Laws & Guidance (https://www2.ed.gov/policy/landing.jhtml?src=ft)


https://www.ed.gov/news/press-releases/department-educations-office-civil-rights-opens-investigations-five-states-regarding-prohibitions-universal-ind…   3/4
9/12/21, 1:03 PM       Case   2:21-cv-04024-MSG
                        Department of Education's Office for CivilDocument       9-6 Filedin 09/13/21
                                                                   Rights Opens Investigations                PageProhibitions
                                                                                               Five States Regarding 5 of 25 of Universal Indoor M…
   Every Student Succeeds Act (ESSA) (https://www.ed.gov/essa?src=ft)
   FERPA (https://studentprivacy.ed.gov/?src=ft)
   Civil Rights (https://www2.ed.gov/about/offices/list/ocr/know.html?src=ft)
   IDEA Website (https://sites.ed.gov/idea/?src=ft)


   Data & Research (https://www2.ed.gov/rschstat/landing.jhtml?src=ft)
   Education Statistics (https://nces.ed.gov/?src=ft)
   Postsecondary Education Data (https://nces.ed.gov/ipeds/?src=ft)
   ED Data Express (https://eddataexpress.ed.gov/?src=ft)
   Nation's Report Card (https://nces.ed.gov/nationsreportcard/?src=ft)
   What Works Clearinghouse (https://ies.ed.gov/ncee/wwc/?src=ft)
   Open Data Platform (https://data.ed.gov?src=ft)
   COVID Relief Data (https://covid-relief-data.ed.gov?src=ft)


   About Us (https://www2.ed.gov/about/landing.jhtml?src=ft)
   Contact Us (https://www2.ed.gov/about/contacts/gen/index.html?src=ft)
   ED Offices (https://www2.ed.gov/about/offices/list/index.html?src=ft)
   Jobs (https://www.ed.gov/jobs?src=ft)
   Press Releases (https://www.ed.gov/news/?src=ft)
   FAQs (https://www.ed.gov/answers?src=ft)
   Recursos en español (https://www2.ed.gov/espanol/bienvenidos/es/index.html?src=ft)
   Budget, Performance (https://www2.ed.gov/about/overview/focus/performance.html?src=ft)
   Privacy Program (https://www.ed.gov/privacy?src=ft)
   Subscribe to E-Mail Updates (https://www.ed.gov/subscriptions)
   Homeroom Blog (https://blog.ed.gov/)


                              (http://www.facebook.com/ed.gov)                      (http://www.twitter.com/usedgov)

                                   (https://www.ed.gov/subscriptions)                   (https://www.ed.gov/feed)



         Notices (https://www2.ed.gov/notices/index.html?src=ft) FOIA (https://www2.ed.gov/policy/gen/leg/foia/foiatoc.html?src=ft)
                                    Privacy Policy (https://www2.ed.gov/notices/privacy/index.html?src=ft)
                                   Accessibility (https://www2.ed.gov/notices/accessibility/index.html?src=ft)
                                       Security (https://www2.ed.gov/notices/security/index.html?src=ft)
                             Information Quality (https://www2.ed.gov/policy/gen/guid/infoqualguide.html?src=ft)
       Inspector General (https://www2.ed.gov/about/offices/list/oig/index.html?src=ft) Whitehouse.gov (https://www.whitehouse.gov/)
          USA.gov (https://www.usa.gov/) Benefits.gov (https://www.benefits.gov/) Regulations.gov (https://www.regulations.gov/)




https://www.ed.gov/news/press-releases/department-educations-office-civil-rights-opens-investigations-five-states-regarding-prohibitions-universal-ind…   4/4
              Case 2:21-cv-04024-MSG Document 9-6 Filed 09/13/21 Page 6 of 25




                            UNITED STATES DEPARTMENT OF EDUCATION
                                          OFFICE FOR CIVIL RIGHTS



                                                                               THE ASSISTANT SECRETARY
                                                   August 30, 2021


    The Honorable Sydnee Dickson
    State Superintendent of Public Instruction
    Utah State Board of Education
    250 East 500 South, PO Box 144200
    Salt Lake City, UT 84114
    Email: sydnee.dickson@schools.utah.gov


    sent via E-mail

                                                                         Re: OCR Docket #08-21-5901

    Dear Superintendent Dickson:

    I write to inform you that the U.S. Department of Education’s Office for Civil Rights (OCR) is
    opening a directed investigation into whether the Utah State Board of Education may be preventing
    school districts in the state from considering or meeting the needs of students with disabilities as
    a result of Utah’s policy that prohibits school districts and individual schools from requiring the
    use of face masks to reduce the risk to students and others of contracting COVID-19 in school.
    OCR’s investigation will focus on whether, in light of this policy, students with disabilities who
    are at heightened risk for severe illness from COVID-19 are prevented from safely returning to in-
    person education, in violation of Federal law. The remainder of this letter sets out in more detail
    the basis for this investigation and how the investigation will proceed.

    With the start of the new school year, the nation has experienced significant increases in the
    number of new COVID-19 cases in the general population and specifically among school-age
    children. 1 Reports show distressingly high rates of hospitalization of children with COVID-19. 2


1
  Centers for Disease Control and Prevention (CDC), COVID Data Tracker (last updated Aug. 30, 2021),
https://covid.cdc.gov/covid-data-tracker/#demographicsovertime.
2
  CDC, COVID Data Tracker (last updated Aug. 30, 2021), https://covid.cdc.gov/covid-data-tracker/#new-hospital-
admissions.


                             400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-1100
                                                www.ed.gov

    The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
                            by fostering educational excellence and ensuring equal access.
         Case 2:21-cv-04024-MSG Document 9-6 Filed 09/13/21 Page 7 of 25




National data also show that children with some underlying medical conditions, including those
with certain disabilities, are at higher risk than other children for experiencing severe illness from
COVID-19. 3

At the same time, extensive evidence supports the universal use of masks over the nose and mouth
to reduce the risk of COVID-19 transmission. 4 For this reason, the Centers for Disease Control
and Prevention (CDC) “recommends universal indoor masking by all students (age 2 and older),
staff, teachers, and visitors to K-12 schools, regardless of vaccination status.” 5 The CDC has stated
that “with COVID-19 cases increasing nationally since mid-June 2021, driven by the B.1.617.2
(Delta) variant of SARS-CoV-2,” the protection provided by consistent and correct masking
“remains essential in school settings.” 6

However, Utah now prohibits public schools and school districts from requiring any individual to
wear a face covering to attend or participate in in-person instruction, district-sponsored athletics
or extracurricular activities, or in any other place on the campus of a school or school facility. See
Utah Code § 53G-9-210. It is unclear whether this prohibition remains in place even if the school
or district determines, given the COVID-19 transmission rates in the surrounding area, that a mask
requirement is necessary to protect students with disabilities who are at heightened risk for severe
illness from COVID-19.

In light of these circumstances, OCR is concerned that Utah’s restriction on schools and school
districts from putting masking requirements in place may be preventing schools in Utah from
meeting their legal obligations not to discriminate based on disability and from providing an equal
educational opportunity to students with disabilities who are at heightened risk of severe illness
from COVID-19.

OCR enforces Section 504 of the Rehabilitation Act of 1973 (Section 504), which is a Federal law
that protects students with disabilities from discrimination based on their disability. 7 Section 504

3
  CDC, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html.
4
  CDC, Science Brief: Transmission of SARS-CoV-2 in K-12 Schools and Early Care and Education Programs –
Updated (last updated July 9, 2021), https://www.cdc.gov/coronavirus/2019-ncov/science/science-
briefs/transmission_k_12_schools.html.
5
  CDC, Guidance for COVID-19 Prevention in K-12 Schools (last updated Aug. 5, 2021),
https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/k-12-guidance.html. The CDC guidance
recognizes an exception for a person who cannot wear a mask, or cannot safely wear a mask, because of a disability
as defined by the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq., and explains that schools should
discuss the possibility of reasonable accommodation. See id., https://www.cdc.gov/coronavirus/2019-
ncov/community/schools-childcare/k-12-guidance.html#mask-use.
6
  Id.
7
  29 U.S.C. § 794; 34 C.F.R. Part 104.


                                                        2
         Case 2:21-cv-04024-MSG Document 9-6 Filed 09/13/21 Page 8 of 25




guarantees qualified students with disabilities the right to a free appropriate public education in
elementary and secondary school, commonly referred to as FAPE. 8 This includes the right of
students with disabilities to receive their education in the regular educational environment,
alongside their peers without disabilities, to the maximum extent appropriate to their needs. 9 OCR
also enforces Title II of the Americans with Disabilities Act of 1990 (Title II), which similarly
prohibits disability discrimination by public entities, including public education systems and
institutions, regardless of whether they receive Federal financial assistance from the Department. 10

As the Department’s civil-rights enforcement arm, OCR is charged with ensuring that recipients
of the Department’s financial assistance and public entities, including the Utah State Board of
Education, are following these laws. To fulfill this responsibility, OCR may initiate a directed
investigation in response to information that indicates a potential failure to comply with a law OCR
enforces. 11 This includes the authority to investigate a state educational agency whose policies or
actions may discriminate against students with disabilities by denying them an equal opportunity
to participate in school and benefit from the school’s educational opportunities.

Based on the information above, OCR is opening a directed investigation into the Utah State Board
of Education’s compliance with Section 504 and Title II. Specifically, OCR will examine whether,
in light of Utah’s prohibition on local school districts and schools from requiring the use of masks
on school property and during in-person school-sponsored activities, the Utah State Board of
Education may be preventing school districts in the state from considering or meeting the
individual educational needs of students with disabilities or otherwise enabling discrimination
based on disability in violation of Section 504 and Title II. In this investigation, particular attention
will be given to whether the Utah State Board of Education may be preventing schools from
making individualized assessments about mask use so that students with disabilities can attend
school and participate in school activities in person, consistent with their right to receive a free
appropriate public education and to be free from discrimination based on their disability.

Please note that opening this directed investigation in no way implies that OCR has decided
whether there has been a violation of a law OCR enforces. During the investigation, OCR is a
neutral factfinder, collecting and analyzing relevant evidence from the Utah State Board of
Education and other sources as appropriate prior to reaching a determination in this matter.


8
  34 C.F.R. § 104.33.
9
  34 C.F.R. § 104.34.
10
   42 U.S.C. § 12131 et seq.; 28 C.F.R. Part 35.
11
   The regulation that authorizes OCR to conduct directed investigations can be found in the Code of Federal
Regulations at 34 C.F.R. § 104.61, incorporating by reference 34 C.F.R. § 100.7(c). OCR’s Case Processing Manual
also provides information about directed investigations in Section 402.


                                                       3
        Case 2:21-cv-04024-MSG Document 9-6 Filed 09/13/21 Page 9 of 25




Our goal is the prompt resolution of this investigation consistent with the provisions set out in
OCR’s Case Processing Manual. The OCR Denver office will conduct this directed investigation.
OCR will contact Utah State Board of Education officials within a week of the date of this letter
to request data and other information necessary for this investigation.

OCR’s Case Processing Manual provides several ways for this investigation to be resolved,
including an option to reach a voluntary resolution agreement prior to the completion of an
investigation. If the Utah State Board of Education expresses an interest in resolving the
investigation in this way and OCR determines this form of resolution is appropriate based on the
investigation, we will follow the steps set out in Section 302 of the Case Processing Manual.

Upon receipt of this letter, please notify OCR of the name, address, and telephone number of the
person who will serve as the Utah State Board of Education’s contact person for this matter. Please
refer to the above-referenced case docket number in any contacts with this office. If you have any
questions prior to receiving the data-request letter, please do not hesitate to contact J. Aaron
Romine, Regional Director, at Aaron.Romine@ed.gov or 303-844-4568.

                                                     Sincerely,




                                                     Suzanne B. Goldberg
                                                     Acting Assistant Secretary for Civil Rights
                                                     U.S. Department of Education




                                                4
             Case 2:21-cv-04024-MSG Document 9-6 Filed 09/13/21 Page 10 of 25




                            UNITED STATES DEPARTMENT OF EDUCATION
                                          OFFICE FOR CIVIL RIGHTS



                                                                               THE ASSISTANT SECRETARY
                                                   August 30, 2021


    The Honorable Penny Schwinn
    Commissioner of Education
    Tennessee Department of Education
    710 James Robertson Parkway
    Nashville, TN 37243
    Email: Commissioner.Schwinn@tn.gov

    sent via E-mail

                                                                         Re: OCR Docket #04-21-8901

    Dear Commissioner Schwinn:

    I write to inform you that the U.S. Department of Education’s Office for Civil Rights (OCR) is
    opening a directed investigation into whether the Tennessee Department of Education may be
    preventing school districts in the state from considering or meeting the needs of students with
    disabilities as a result of Tennessee’s policy that requires public schools and school districts to
    allow parents to opt their child out of mask mandates designed to reduce the risk to students and
    others of contracting COVID-19 in school. OCR’s investigation will focus on whether, in light of
    this policy, students with disabilities who are at heightened risk for severe illness from COVID-
    19 are prevented from safely returning to in-person education, in violation of Federal law. The
    remainder of this letter sets out in more detail the basis for this investigation and how the
    investigation will proceed.

    With the start of the new school year, the nation has experienced significant increases in the
    number of new COVID-19 cases in the general population and specifically among school-age
    children. 1 Reports show distressingly high rates of hospitalization of children with COVID-19. 2

1
  Centers for Disease Control and Prevention (CDC), COVID Data Tracker (last updated Aug. 30, 2021),
https://covid.cdc.gov/covid-data-tracker/#demographicsovertime.
2
  CDC, COVID Data Tracker (last updated Aug. 30, 2021), https://covid.cdc.gov/covid-data-tracker/#new-hospital-
admissions.

                             400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-1100
                                                www.ed.gov

    The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
                            by fostering educational excellence and ensuring equal access.
        Case 2:21-cv-04024-MSG Document 9-6 Filed 09/13/21 Page 11 of 25




National data also show that children with some underlying medical conditions, including those
with certain disabilities, are at higher risk than other children for experiencing severe illness from
COVID-19. 3

At the same time, extensive evidence supports the universal use of masks over the nose and mouth
to reduce the risk of COVID-19 transmission. 4 For this reason, the Centers for Disease Control
and Prevention (CDC) “recommends universal indoor masking by all students (age 2 and older),
staff, teachers, and visitors to K-12 schools, regardless of vaccination status.” 5 The CDC has stated
that “with COVID-19 cases increasing nationally since mid-June 2021, driven by the B.1.617.2
(Delta) variant of SARS-CoV-2,” the protection provided by consistent and correct masking
“remains essential in school settings.” 6

However, Tennessee now requires public schools and school districts to allow parents to opt their
child out of a mask mandate. See State of Tennessee, Executive Order by the Governor No. 84,
An Order Regarding Mask Requirements in Schools. Specifically, the order states that a student's
parent or guardian must have the right to opt out of any order or requirement for a student in
kindergarten through twelfth grade to wear a face covering at school, on a school bus, or at school
functions, by affirmatively notifying in writing the local education agency or personnel at the
student's school. It is unclear whether this requirement remains in place even if the school or
district determines, given the COVID-19 transmission rates in the surrounding area, that a mask
requirement is necessary to protect students with disabilities who are at heightened risk for severe
illness from COVID-19.

In light of these circumstances, OCR is concerned that Tennessee’s policy requiring public schools
and school districts to allow parents to opt their children out of mask mandates may be preventing
schools in Tennessee from meeting their legal obligations not to discriminate based on disability
and from providing an equal educational opportunity to students with disabilities who are at
heightened risk of severe illness from COVID-19.


3
  CDC, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html.
4
  CDC, Science Brief: Transmission of SARS-CoV-2 in K-12 Schools and Early Care and Education Programs –
Updated (last updated July 9, 2021), https://www.cdc.gov/coronavirus/2019-ncov/science/science-
briefs/transmission_k_12_schools.html.
5
  CDC, Guidance for COVID-19 Prevention in K-12 Schools (last updated Aug. 5, 2021),
https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/k-12-guidance.html. The CDC guidance
recognizes an exception for a person who cannot wear a mask, or cannot safely wear a mask, because of a disability
as defined by the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq., and explains that schools should
discuss the possibility of reasonable accommodation. See id., https://www.cdc.gov/coronavirus/2019-
ncov/community/schools-childcare/k-12-guidance.html#mask-use.
6
  Id.


                                                        2
        Case 2:21-cv-04024-MSG Document 9-6 Filed 09/13/21 Page 12 of 25




OCR enforces Section 504 of the Rehabilitation Act of 1973 (Section 504), which is a Federal law
that protects students with disabilities from discrimination based on their disability. 7 Section 504
guarantees qualified students with disabilities the right to a free appropriate public education in
elementary and secondary school, commonly referred to as FAPE. 8 This includes the right of
students with disabilities to receive their education in the regular educational environment,
alongside their peers without disabilities, to the maximum extent appropriate to their needs. 9 OCR
also enforces Title II of the Americans with Disabilities Act of 1990 (Title II), which similarly
prohibits disability discrimination by public entities, including public education systems and
institutions, regardless of whether they receive Federal financial assistance from the Department. 10

As the Department’s civil-rights enforcement arm, OCR is charged with ensuring that recipients
of the Department’s financial assistance and public entities, including the Tennessee Department
of Education, are following these laws. To fulfill this responsibility, OCR may initiate a directed
investigation in response to information that indicates a potential failure to comply with a law OCR
enforces. 11 This includes the authority to investigate a state educational agency whose policies or
actions may discriminate against students with disabilities by denying them an equal opportunity
to participate in school and benefit from the school’s educational opportunities.

Based on the information above, OCR is opening a directed investigation into the Tennessee
Department of Education’s compliance with Section 504 and Title II. Specifically, OCR will
examine whether, in light of Tennessee’s policy requiring public schools and school districts to
allow parents to opt their child out of a mask mandate, the Tennessee Department of Education
may be preventing school districts in the state from considering or meeting the individual
educational needs of students with disabilities or otherwise enabling discrimination based on
disability in violation of Section 504 and Title II. In this investigation, particular attention will be
given to whether the Tennessee Department of Education may be preventing schools from making
individualized assessments about mask use so that students with disabilities can attend school and
participate in school activities in person, consistent with their right to receive a free appropriate
public education and to be free from discrimination based on their disability.

Please note that opening this directed investigation in no way implies that OCR has decided
whether there has been a violation of a law OCR enforces. During the investigation, OCR is a

7
  29 U.S.C. § 794; 34 C.F.R. Part 104.
8
  34 C.F.R. § 104.33.
9
  34 C.F.R. § 104.34.
10
   42 U.S.C. § 12131 et seq.; 28 C.F.R. Part 35.
11
   The regulation that authorizes OCR to conduct directed investigations can be found in the Code of Federal
Regulations at 34 C.F.R. § 104.61, incorporating by reference 34 C.F.R. § 100.7(c). OCR’s Case Processing Manual
also provides information about directed investigations in Section 402.


                                                       3
       Case 2:21-cv-04024-MSG Document 9-6 Filed 09/13/21 Page 13 of 25




neutral factfinder, collecting and analyzing relevant evidence from the Tennessee Department of
Education and other sources as appropriate prior to reaching a determination in this matter.

Our goal is the prompt resolution of this investigation consistent with the provisions set out in
OCR’s Case Processing Manual. The OCR Atlanta office will conduct this directed investigation.
OCR will contact Tennessee Department of Education officials within a week of the date of this
letter to request data and other information necessary for this investigation.

OCR’s Case Processing Manual provides several ways for this investigation to be resolved,
including an option to reach a voluntary resolution agreement prior to the completion of an
investigation. If the Tennessee Department of Education expresses an interest in resolving the
investigation in this way and OCR determines this form of resolution is appropriate based on the
investigation, we will follow the steps set out in Section 302 of the Case Processing Manual.

Upon receipt of this letter, please notify OCR of the name, address, and telephone number of the
person who will serve as the Tennessee Department of Education’s contact person for this matter.
Please refer to the above-referenced case docket number in any contacts with this office. If you
have any questions prior to receiving the data-request letter, please do not hesitate to contact
Melanie Velez, Regional Director, at Melanie.Velez@ed.gov or 404-974-9330.


                                                    Sincerely,




                                                    Suzanne B. Goldberg
                                                    Acting Assistant Secretary for Civil Rights
                                                    U.S. Department of Education




                                               4
             Case 2:21-cv-04024-MSG Document 9-6 Filed 09/13/21 Page 14 of 25




                            UNITED STATES DEPARTMENT OF EDUCATION
                                          OFFICE FOR CIVIL RIGHTS



                                                                               THE ASSISTANT SECRETARY
                                                   August 30, 2021

    The Honorable Molly M. Spearman
    State Superintendent of Education
    South Carolina Department of Education
    1006 Rutledge Building, 1429 Senate Street
    Columbia, South Carolina 29201
    Email: Superintendent@ed.sc.gov
    sent via E-mail
                                                                         Re: OCR Docket #11-21-8901

    Dear Superintendent Spearman:

    I write to inform you that the U.S. Department of Education’s Office for Civil Rights (OCR) is
    opening a directed investigation into whether the South Carolina Department of Education (SCDE)
    may be preventing school districts in the state from considering or meeting the needs of students
    with disabilities as a result of South Carolina’s policy that prohibits school districts and individual
    schools from requiring the use of face masks to reduce the risk to students and others of contracting
    COVID-19 in school. OCR’s investigation will focus on whether, in light of this policy, students
    with disabilities who are at heightened risk for severe illness from COVID-19 are prevented from
    safely returning to in-person education, in violation of Federal law. The remainder of this letter
    sets out in more detail the basis for this investigation and how the investigation will proceed.

    With the start of the new school year, the nation has experienced significant increases in the
    number of new COVID-19 cases in the general population and specifically among school-age
    children. 1 Reports show distressingly high rates of hospitalization of children with COVID-19. 2
    National data also show that children with some underlying medical conditions, including those
    with certain disabilities, are at higher risk than other children for experiencing severe illness from
    COVID-19. 3


1
  Centers for Disease Control and Prevention (CDC), COVID Data Tracker (last updated Aug. 30, 2021),
https://covid.cdc.gov/covid-data-tracker/#demographicsovertime.
2
  CDC, COVID Data Tracker (last updated Aug. 30, 2021), https://covid.cdc.gov/covid-data-tracker/#new-hospital-
admissions.
3
  CDC, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html.
                           400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-1100
                                                    www.ed.gov

    The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
                            by fostering educational excellence and ensuring equal access.
        Case 2:21-cv-04024-MSG Document 9-6 Filed 09/13/21 Page 15 of 25




At the same time, extensive evidence supports the universal use of masks over the nose and mouth
to reduce the risk of COVID-19 transmission. 4 For this reason, the Centers for Disease Control
and Prevention (CDC) “recommends universal indoor masking by all students (age 2 and older),
staff, teachers, and visitors to K-12 schools, regardless of vaccination status.” 5 The CDC has stated
that “with COVID-19 cases increasing nationally since mid-June 2021, driven by the B.1.617.2
(Delta) variant of SARS-CoV-2,” the protection provided by consistent and correct masking
“remains essential in school settings.” 6

However, South Carolina now prohibits public schools and school districts from requiring their
students or employees to wear masks at any of their education facilities. See 2021 S.C. Laws Act
94 (H. 4100), eff. July 1, 2021, Proviso 1.108. On July 6, 2021, on behalf of the SCDE, you issued
guidance to district superintendents stating that the SCDE interprets Proviso 1.108 to prohibit each
school district from requiring students and employees to wear a mask while in any of its
educational facilities, which includes all property owned or operated by the school district as well
as state-owned school buses, for the 2021-2022 school year. 7 The guidance further states that no
school district may create or enforce any policy that would require face coverings in these settings,
and state funding may be withheld if any district acts contrary to this law. Earlier this month, the
SCDE issued two other memoranda addressing the use of masks in South Carolina’s schools. 8
However, it is unclear whether Proviso 1.108’s prohibition remains in place even if a school or
district determines, given the COVID-19 transmission rates in the surrounding area, that a mask



4
  CDC, Science Brief: Transmission of SARS-CoV-2 in K-12 Schools and Early Care and Education Programs –
Updated (last updated July 9, 2021), https://www.cdc.gov/coronavirus/2019-ncov/science/science-
briefs/transmission_k_12_schools.html.
5
  CDC, Guidance for COVID-19 Prevention in K-12 Schools (last updated Aug. 5, 2021),
https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/k-12-guidance.html. The CDC guidance
recognizes an exception for a person who cannot wear a mask, or cannot safely wear a mask, because of a disability
as defined by the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq., and explains that schools should
discuss the possibility of reasonable accommodation. See id., https://www.cdc.gov/coronavirus/2019-
ncov/community/schools-childcare/k-12-guidance.html#mask-use.
6
  Id.
7
  Memorandum from Molly M. Spearman, State Superintendent of Education, to District Superintendents (July 6,
2021), https://ed.sc.gov/newsroom/school-district-memoranda-archive/proviso-1-108-guidance-and-face-coverings-
on-school-buses-update/proviso-1-108-guidance-and-face-coverings-on-school-buses-update-memo/.
8
  See Memorandum from Barbara Drayton, Deputy General Counsel, South Carolina Department of Education, to
District Superintendents et al., (Aug. 18, 2021), https://ed.sc.gov/newsroom/school-district-memoranda-
archive/individuals-with-disabilities-education-act-americans-with-disabilities-act-and-section-504-requirements-
and-covid-19-mitigation-strategies/idea-ada-and-section-504-requirements-and-covid-19-mitigation-strategies/;
Memorandum from Molly M. Spearman, State Superintendent of Education, to District Superintendents and
Transportation Directors (Aug. 27, 2021), https://ed.sc.gov/newsroom/school-district-memoranda-archive/update-
on-school-bus-face-covering-requirements/update-on-school-bus-face-covering-requirements-memo/.


                                                        2
        Case 2:21-cv-04024-MSG Document 9-6 Filed 09/13/21 Page 16 of 25




requirement is necessary to protect students with disabilities who are at heightened risk for severe
illness from COVID-19.

In light of these circumstances, OCR is concerned that South Carolina’s restriction on schools and
school districts from putting masking requirements in place may be preventing schools in South
Carolina from meeting their legal obligations not to discriminate based on disability and from
providing an equal educational opportunity to students with disabilities who are at heightened risk
of severe illness from COVID-19.

OCR enforces Section 504 of the Rehabilitation Act of 1973 (Section 504), which is a Federal law
that protects students with disabilities from discrimination based on their disability. 9 Section 504
guarantees qualified students with disabilities the right to a free appropriate public education in
elementary and secondary school, commonly referred to as FAPE. 10 This includes the right of
students with disabilities to receive their education in the regular educational environment,
alongside their peers without disabilities, to the maximum extent appropriate to their needs. 11 OCR
also enforces Title II of the Americans with Disabilities Act of 1990 (Title II), which similarly
prohibits disability discrimination by public entities, including public education systems and
institutions, regardless of whether they receive Federal financial assistance from the Department. 12

As the Department’s civil-rights enforcement arm, OCR is charged with ensuring that recipients
of the Department’s financial assistance and public entities, including the SCDE, are following
these laws. To fulfill this responsibility, OCR may initiate a directed investigation in response to
information that indicates a potential failure to comply with a law OCR enforces. 13 This includes
the authority to investigate a state educational agency whose policies or actions may discriminate
against students with disabilities by denying them an equal opportunity to participate in school and
benefit from the school’s educational opportunities.

Based on the information above, OCR is opening a directed investigation into the SCDE’s
compliance with Section 504 and Title II. Specifically, OCR will examine whether, in light of
South Carolina’s prohibition on local school districts and schools from requiring use of masks
while on school property and during in-person school-sponsored activities, the SCDE may be
preventing school districts in the state from considering or meeting the individual educational

9
  29 U.S.C. § 794; 34 C.F.R. Part 104.
10
   34 C.F.R. § 104.33.
11
   34 C.F.R. § 104.34.
12
   42 U.S.C. §§ 12131 et seq.; 28 C.F.R. Part 35.
13
   The regulation that authorizes OCR to conduct directed investigations can be found in the Code of Federal
Regulations at 34 C.F.R. § 104.61, incorporating by reference 34 C.F.R. § 100.7(c). OCR’s Case Processing Manual
also provides information about directed investigations in Section 402.


                                                       3
       Case 2:21-cv-04024-MSG Document 9-6 Filed 09/13/21 Page 17 of 25




needs of students with disabilities or otherwise enabling discrimination based on disability in
violation of Section 504 and Title II. In this investigation, particular attention will be given to
whether the SCDE may be preventing schools from making individualized assessments about
mask use so that students with disabilities can attend school and participate in school activities in
person, consistent with their right to receive a free appropriate public education and to be free from
discrimination based on their disability.

Please note that opening this directed investigation in no way implies that OCR has decided
whether there has been a violation of a law OCR enforces. During the investigation, OCR is a
neutral factfinder, collecting and analyzing relevant evidence from the SCDE and other sources as
appropriate prior to reaching a determination in this matter.

Our goal is the prompt resolution of this investigation consistent with the provisions set out in
OCR’s Case Processing Manual. The OCR Metro office will conduct this directed investigation.
OCR will contact SCDE officials within a week of the date of this letter to request data and other
information necessary for this investigation.

OCR’s Case Processing Manual provides several ways for this investigation to be resolved,
including an option to reach a voluntary resolution agreement prior to the completion of an
investigation. If the SCDE expresses an interest in resolving the investigation in this way and OCR
determines this form of resolution is appropriate based on the investigation, we will follow the
steps set out in Section 302 of the Case Processing Manual.

Upon receipt of this letter, please notify OCR of the name, address, and telephone number of the
person who will serve as the SCDE’s contact person for this matter. Please refer to the above-
referenced case docket number in any contacts with this office. If you have any questions prior to
receiving the data-request letter, please do not hesitate to contact Sterling Thomas, Acting
Regional Director, at Sterling.Thomas@ed.gov or 202-245-8318.

                                                      Sincerely,




                                                      Suzanne B. Goldberg
                                                      Acting Assistant Secretary for Civil Rights
                                                      U.S. Department of Education




                                                  4
             Case 2:21-cv-04024-MSG Document 9-6 Filed 09/13/21 Page 18 of 25




                            UNITED STATES DEPARTMENT OF EDUCATION
                                          OFFICE FOR CIVIL RIGHTS



                                                                               THE ASSISTANT SECRETARY
                                                   August 30, 2021


    The Honorable Joy Hofmeister
    State Superintendent of Public Instruction
    Oklahoma State Department of Education
    Oliver Hodge Education Building
    2500 North Lincoln Boulevard
    Oklahoma City, OK 73105
    Email: Joy.Hofmeister@sde.ok.gov

    sent via E-mail

                                                                         Re: OCR Docket #07-21-8901

    Dear Superintendent Hofmeister:

    I write to inform you that the U.S. Department of Education’s Office for Civil Rights (OCR) is
    opening a directed investigation into whether the Oklahoma State Department of Education may
    be preventing school districts in the state from considering or meeting the needs of students with
    disabilities as a result of Oklahoma’s policy that prohibits school districts and individual schools
    from requiring the use of face masks to reduce the risk to students and others of contracting
    COVID-19 in school. OCR’s investigation will focus on whether, in light of this policy, students
    with disabilities who are at heightened risk for severe illness from COVID-19 are prevented from
    safely returning to in-person education, in violation of Federal law. The remainder of this letter
    sets out in more detail the basis for this investigation and how the investigation will proceed.

    With the start of the new school year, the nation has experienced significant increases in the
    number of new COVID-19 cases in the general population and specifically among school-age
    children. 1 Reports show distressingly high rates of hospitalization of children with COVID-19. 2


1
  Centers for Disease Control and Prevention (CDC), COVID Data Tracker (last updated Aug. 30, 2021),
https://covid.cdc.gov/covid-data-tracker/#demographicsovertime.
2
  CDC, COVID Data Tracker (last updated Aug. 30, 2021), https://covid.cdc.gov/covid-data-tracker/#new-hospital-
admissions.

                             400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-1100
                                                www.ed.gov

    The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
                            by fostering educational excellence and ensuring equal access.
        Case 2:21-cv-04024-MSG Document 9-6 Filed 09/13/21 Page 19 of 25




National data also show that children with some underlying medical conditions, including those
with certain disabilities, are at higher risk than other children for experiencing severe illness from
COVID-19. 3

At the same time, extensive evidence supports the universal use of masks over the nose and mouth
to reduce the risk of COVID-19 transmission. 4 For this reason, the Centers for Disease Control
and Prevention (CDC) “recommends universal indoor masking by all students (age 2 and older),
staff, teachers, and visitors to K-12 schools, regardless of vaccination status.” 5 The CDC has stated
that “with COVID-19 cases increasing nationally since mid-June 2021, driven by the B.1.617.2
(Delta) variant of SARS-CoV-2,” the protection provided by consistent and correct masking
“remains essential in school settings.” 6

However, Oklahoma now prohibits public schools and school districts from implementing a mask
requirement for students who have not been vaccinated against COVID-19, unless a board of
education or a technology center school district consults with the local county health department
or city-county health department within the jurisdiction where the board is located and the
jurisdiction where the board is located is under a current state of emergency declared by the
Governor. See Oklahoma Enrolled Senate Bill 658. It is unclear whether this prohibition remains
in place even when the school or district determines, given the COVID-19 transmission rates in
the surrounding area, that a mask requirement is necessary to protect students with disabilities who
are at heightened risk for severe illness from COVID-19.

In light of these circumstances, OCR is concerned that Oklahoma’s restriction on schools and
school districts from putting masking requirements in place may be preventing schools in
Oklahoma from meeting their legal obligations not to discriminate based on disability and from
providing an equal educational opportunity to students with disabilities who are at heightened risk
of severe illness from COVID-19.



3
  CDC, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html.
4
  CDC, Science Brief: Transmission of SARS-CoV-2 in K-12 Schools and Early Care and Education Programs –
Updated (last updated July 9, 2021), https://www.cdc.gov/coronavirus/2019-ncov/science/science-
briefs/transmission_k_12_schools.html.
5
  CDC, Guidance for COVID-19 Prevention in K-12 Schools (last updated Aug. 5, 2021),
https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/k-12-guidance.html. The CDC guidance
recognizes an exception for a person who cannot wear a mask, or cannot safely wear a mask, because of a disability
as defined by the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq., and explains that schools should
discuss the possibility of reasonable accommodation. See id., https://www.cdc.gov/coronavirus/2019-
ncov/community/schools-childcare/k-12-guidance.html#mask-use.
6
  Id.


                                                        2
        Case 2:21-cv-04024-MSG Document 9-6 Filed 09/13/21 Page 20 of 25




OCR enforces Section 504 of the Rehabilitation Act of 1973 (Section 504), which is a Federal law
that protects students with disabilities from discrimination based on their disability. 7 Section 504
guarantees qualified students with disabilities the right to a free appropriate public education in
elementary and secondary school, commonly referred to as FAPE. 8 This includes the right of
students with disabilities to receive their education in the regular educational environment,
alongside their peers without disabilities, to the maximum extent appropriate to their needs. 9 OCR
also enforces Title II of the Americans with Disabilities Act of 1990 (Title II), which similarly
prohibits disability discrimination by public entities, including public education systems and
institutions, regardless of whether they receive Federal financial assistance from the Department. 10

As the Department’s civil-rights enforcement arm, OCR is charged with ensuring that recipients
of the Department’s financial assistance and public entities, including the Oklahoma State
Department of Education, are following these laws. To fulfill this responsibility, OCR may initiate
a directed investigation in response to information that indicates a potential failure to comply with
a law OCR enforces. 11 This includes the authority to investigate a state educational agency whose
policies or actions may discriminate against students with disabilities by denying them an equal
opportunity to participate in school and benefit from the school’s educational opportunities.

Based on the information above, OCR is opening a directed investigation into the Oklahoma State
Department of Education’s compliance with Section 504 and Title II. Specifically, OCR will
examine whether, in light of Oklahoma’s prohibition on local school districts and schools from
requiring the use of masks on school property and during in-person school-sponsored activities,
the Oklahoma State Department of Education may be preventing school districts in the state from
considering or meeting the individual educational needs of students with disabilities or otherwise
enabling discrimination based on disability in violation of Section 504 and Title II. In this
investigation, particular attention will be given to whether the Oklahoma State Department of
Education may be preventing schools from making individualized assessments about mask use so
that students with disabilities can attend school and participate in school activities in person,
consistent with their right to receive a free appropriate public education and to be free from
discrimination based on their disability.




7
  29 U.S.C. § 794; 34 C.F.R. Part 104.
8
  34 C.F.R. § 104.33.
9
  34 C.F.R. § 104.34.
10
   42 U.S.C. § 12131 et seq.; 28 C.F.R. Part 35.
11
   The regulation that authorizes OCR to conduct directed investigations can be found in the Code of Federal
Regulations at 34 C.F.R. § 104.61, incorporating by reference 34 C.F.R. § 100.7(c). OCR’s Case Processing Manual
also provides information about directed investigations in Section 402.


                                                       3
        Case 2:21-cv-04024-MSG Document 9-6 Filed 09/13/21 Page 21 of 25




Please note that opening this directed investigation in no way implies that OCR has decided
whether there has been a violation of a law OCR enforces. During the investigation, OCR is a
neutral factfinder, collecting and analyzing relevant evidence from the Oklahoma State
Department of Education and other sources as appropriate prior to reaching a determination in this
matter.

Our goal is the prompt resolution of this investigation consistent with the provisions set out in
OCR’s Case Processing Manual. The OCR Kansas City office will conduct this directed
investigation. OCR will contact Oklahoma State Department of Education officials within a week
of the date of this letter to request data and other information necessary for this investigation.

OCR’s Case Processing Manual provides several ways for this investigation to be resolved,
including an option to reach a voluntary resolution agreement prior to the completion of an
investigation. If the Oklahoma State Department of Education expresses an interest in resolving
the investigation in this way and OCR determines this form of resolution is appropriate based on
the investigation, we will follow the steps set out in Section 302 of the Case Processing Manual.

Upon receipt of this letter, please notify OCR of the name, address, and telephone number of the
person who will serve as the Oklahoma State Department of Education’s contact person for this
matter. Please refer to the above-referenced case docket number in any contacts with this office.
If you have any questions prior to receiving the data-request letter, please do not hesitate to contact
Bradley Burke, Regional Director, at Bradley.Burke@ed.gov or 816-268-0550.


                                                       Sincerely,




                                                       Suzanne B. Goldberg
                                                       Acting Assistant Secretary for Civil Rights
                                                       U.S. Department of Education




                                                  4
             Case 2:21-cv-04024-MSG Document 9-6 Filed 09/13/21 Page 22 of 25




                            UNITED STATES DEPARTMENT OF EDUCATION
                                          OFFICE FOR CIVIL RIGHTS



                                                                               THE ASSISTANT SECRETARY
                                                   August 30, 2021


    The Honorable Ann Lebo
    Director
    Iowa Department of Education
    Grimes State Office Building
    400 E. 14th St.
    Des Moines, IA 50319
    Email: ann.lebo@iowa.gov

    sent via E-mail

                                                                         Re: OCR Docket #05-21-5902

    Dear Director Lebo:

    I write to inform you that the U.S. Department of Education’s Office for Civil Rights (OCR) is
    opening a directed investigation into whether the Iowa Department of Education may be
    preventing school districts in the state from considering or meeting the needs of students with
    disabilities as a result of Iowa’s policy that prohibits school districts and individual schools from
    requiring the use of face masks to reduce the risk to students and others of contracting COVID-19
    in school. OCR’s investigation will focus on whether, in light of this policy, students with
    disabilities who are at heightened risk for severe illness from COVID-19 are prevented from safely
    returning to in-person education, in violation of Federal law. The remainder of this letter sets out
    in more detail the basis for this investigation and how the investigation will proceed.

    With the start of the new school year, the nation has experienced significant increases in the
    number of new COVID-19 cases in the general population and specifically among school-age
    children. 1 Reports show distressingly high rates of hospitalization of children with COVID-19. 2
    National data also show that children with some underlying medical conditions, including those

1
  Centers for Disease Control and Prevention (CDC), COVID Data Tracker (last updated Aug. 30, 2021),
https://covid.cdc.gov/covid-data-tracker/#demographicsovertime.
2
  CDC, COVID Data Tracker (last updated Aug. 30, 2021), https://covid.cdc.gov/covid-data-tracker/#new-hospital-
admissions.

                             400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-1100
                                                www.ed.gov

    The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
                            by fostering educational excellence and ensuring equal access.
        Case 2:21-cv-04024-MSG Document 9-6 Filed 09/13/21 Page 23 of 25




with certain disabilities, are at higher risk than other children for experiencing severe illness from
COVID-19. 3

At the same time, extensive evidence supports the universal use of masks over the nose and mouth
to reduce the risk of COVID-19 transmission. 4 For this reason, the Centers for Disease Control
and Prevention (CDC) “recommends universal indoor masking by all students (age 2 and older),
staff, teachers, and visitors to K-12 schools, regardless of vaccination status.” 5 The CDC has stated
that “with COVID-19 cases increasing nationally since mid-June 2021, driven by the B.1.617.2
(Delta) variant of SARS-CoV-2,” the protection provided by consistent and correct masking
“remains essential in school settings.” 6

However, Iowa now prohibits public schools and school districts from requiring their students and
staff, or members of the public, to wear a facial covering “for any purpose” while on school
property, unless the facial covering is necessary for a specific extracurricular or instructional
purpose. See House File 847, Iowa Code § 280.31. It is unclear whether this prohibition remains
in place even if the school or district determines, given the COVID-19 transmission rates in the
surrounding area, that a mask requirement is necessary to protect students with disabilities who
are at heightened risk for severe illness from COVID-19.

In light of these circumstances, OCR is concerned that Iowa’s restriction on schools and school
districts from putting masking requirements in place may be preventing schools in Iowa from
meeting their legal obligations not to discriminate based on disability and from providing an equal
educational opportunity to students with disabilities who are at heightened risk of severe illness
from COVID-19.

OCR enforces Section 504 of the Rehabilitation Act of 1973 (Section 504), which is a Federal law
that protects students with disabilities from discrimination based on their disability. 7 Section 504


3
  CDC, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html.
4
  CDC, Science Brief: Transmission of SARS-CoV-2 in K-12 Schools and Early Care and Education Programs –
Updated (last updated July 9, 2021), https://www.cdc.gov/coronavirus/2019-ncov/science/science-
briefs/transmission_k_12_schools.html.
5
  CDC, Guidance for COVID-19 Prevention in K-12 Schools (last updated Aug. 5, 2021),
https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/k-12-guidance.html. The CDC guidance
recognizes an exception for a person who cannot wear a mask, or cannot safely wear a mask, because of a disability
as defined by the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq., and explains that schools should
discuss the possibility of reasonable accommodation. See id., https://www.cdc.gov/coronavirus/2019-
ncov/community/schools-childcare/k-12-guidance.html#mask-use.
6
  Id.
7
  29 U.S.C. § 794; 34 C.F.R. Part 104.


                                                        2
        Case 2:21-cv-04024-MSG Document 9-6 Filed 09/13/21 Page 24 of 25




guarantees qualified students with disabilities the right to a free appropriate public education in
elementary and secondary school, commonly referred to as FAPE. 8 This includes the right of
students with disabilities to receive their education in the regular educational environment,
alongside their peers without disabilities, to the maximum extent appropriate to their needs. 9 OCR
also enforces Title II of the Americans with Disabilities Act of 1990 (Title II), which similarly
prohibits disability discrimination by public entities, including public education systems and
institutions, regardless of whether they receive Federal financial assistance from the Department. 10

As the Department’s civil-rights enforcement arm, OCR is charged with ensuring that recipients
of the Department’s financial assistance and public entities, including the Iowa Department of
Education, are following these laws. To fulfill this responsibility, OCR may initiate a directed
investigation in response to information that indicates a potential failure to comply with a law OCR
enforces. 11 This includes the authority to investigate a state educational agency whose policies or
actions may discriminate against students with disabilities by denying them an equal opportunity
to participate in school and benefit from the school’s educational opportunities.

Based on the information above, OCR is opening a directed investigation into the Iowa Department
of Education’s compliance with Section 504 and Title II. Specifically, OCR will examine whether,
in light of Iowa’s prohibition on local school districts and schools from requiring use of masks
while on school property, the Iowa Department of Education may be preventing school districts in
the state from considering or meeting the individual educational needs of students with disabilities
or otherwise enabling discrimination based on disability in violation of Section 504 and Title II.
In this investigation, particular attention will be given to whether the Iowa Department of
Education may be preventing schools from making individualized assessments about mask use so
that students with disabilities can attend school and participate in school activities in person,
consistent with their right to receive a free appropriate public education and to be free from
discrimination based on their disability.

Please note that opening this directed investigation in no way implies that OCR has decided
whether there has been a violation of a law OCR enforces. During the investigation, OCR is a
neutral factfinder, collecting and analyzing relevant evidence from the Iowa Department of
Education and other sources as appropriate prior to reaching a determination in this matter.


8
  34 C.F.R. § 104.33.
9
  34 C.F.R. § 104.34.
10
   42 U.S.C. §§ 12131 et seq.; 28 C.F.R. Part 35.
11
   The regulation that authorizes OCR to conduct directed investigations can be found in the Code of Federal
Regulations at 34 C.F.R. § 104.61, incorporating by reference 34 C.F.R. § 100.7(c). OCR’s Case Processing Manual
also provides information about directed investigations in Section 402.


                                                       3
       Case 2:21-cv-04024-MSG Document 9-6 Filed 09/13/21 Page 25 of 25




Our goal is the prompt resolution of this investigation consistent with the provisions set out in
OCR’s Case Processing Manual. The OCR Chicago office will conduct this directed investigation.
OCR will contact Iowa Department of Education officials within a week of the date of this letter
to request data and other information necessary for this investigation.

OCR’s Case Processing Manual provides several ways for this investigation to be resolved,
including an option to reach a voluntary resolution agreement prior to the completion of an
investigation. If the Iowa Department of Education expresses an interest in resolving the
investigation in this way and OCR determines this form of resolution is appropriate based on the
investigation, we will follow the steps set out in Section 302 of the Case Processing Manual.

Upon receipt of this letter, please notify OCR of the name, address, and telephone number of the
person who will serve as the Iowa Department of Education’s contact person for this matter. Please
refer to the above-referenced case docket number in any contacts with this office. If you have any
questions prior to receiving the data-request letter, please do not hesitate to contact Adele Rapport,
Regional Director, at Adele.Rapport@ed.gov or 312-730-1495.


                                                      Sincerely,




                                                      Suzanne B. Goldberg
                                                      Acting Assistant Secretary for Civil Rights
                                                      U.S. Department of Education




                                                  4
